753 So.2d 720 (2000)
Kenneth Deon HAYDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D96-4774.
District Court of Appeal of Florida, Second District.
March 17, 2000.
*721 Valeria Hendricks of Davis & Scarritt, P.A., Tampa, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Acting Chief Judge.
We affirm Kenneth Deon Hayden's conviction and sentence for burglary of a dwelling, but we remand for correction of his written sentence and we strike certain costs. Hayden notes, and the State correctly concedes, that his written sentence erroneously directs that his sentence for this conviction be served consecutively to that imposed in case number 96-3746. At the sentencing hearing the court had pronounced that the sentences were to be served concurrently. Accordingly, we remand this case for correction of the written sentence to comport with the trial court's oral pronouncement. See Smith v. State, 695 So.2d 1317 (Fla. 2d DCA 1997).
We also agree with Hayden's contention that the trial court should not have imposed costs for the Juvenile Assessment Center and the Teen Court Program because those costs assessments were not enacted until after the date of his offenses. See §§ 39.019 and 775.0833, Fla. Stat. (Supp.1996). Therefore, we strike these costs. See Pierce v. State, 23 Fla. L. Weekly D2051, ___ So.2d ___, 1998 WL 558760 (Fla. 2d DCA Sept.4, 1998), quashed on other grounds, 734 So.2d 399 (Fla.1999).
Affirmed in part, remanded for correction of sentence, and costs stricken.
GREEN and DAVIS, JJ., Concur.